DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 4-10, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayston et al. (US 2007/0297704) in view of Matzdorf et al. (US 2013/0168612).
Regarding claims 1, 2, 4, 7, and 12, Mayston et al. teaches a bearing (paragraphs [0001]-[0002]), i.e. sliding element for an engine, comprising a polymer-based overlay layer disposed on a metallic substrate (polymer-based bearing material deposited directly on a steel backing, paragraph [0045]), the polymer-based overlay layer including: a polymer-based matrix; and a metal powder (paragraph [0010]), i.e. metal particulate.
Mayston et al. discloses metal powder comprising aluminum, copper, nickel, etc. (paragraph [0021]) but fails to teach wherein the metal particulate includes a surface treated metal particulate.
However, Matzdorf et al. teaches a film-forming composition coated on metal substrates (paragraph [0024]) comprising coated sacrificial-metal pigments made of metal pigments including aluminum, copper, and nickel coated with a coating of metal oxides (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art to include surface treatment on the metal particulate of Mayson et al. in order to provide corrosion resistance (Matzdorf et al., paragraphs [0004] and [0023]).
Given that Mayston et al. teaches metal powder may comprise mixtures of different metal or metal alloy powders (paragraphs [0022] and [0028]) including aluminum copper, and nickel and given that Matzdorf et al. teaches coating these metal powders with oxide coating, the surface treated metal particulate of Mayston et al. in view of Matzdorf et al. clearly includes a first type of surface treated metal particulate and a second type of surface treated metal particulate that are different than one another.
Given that Mayston et al. in view of Matzdorf et al. teaches surface treated metal particulate identical to that presently claimed, i.e. an aluminum flake coated with transition metal oxide coating (See Mayston et al., paragraphs [0021] and [0023]; Matzdorf et al., paragraph [0025]), the resulting surface treated metal particulate of Mayston et al. in view of Matzdorf et al. would intrinsically impart a colour to the polymer-based overlay layer and the colour of the polymer-based overlay layer would inherently be predominantly one of gold, orange, and yellow, absent evidence to the contrary. Further, given that Mayston et al. in view of Matzdorf et al. teaches surface treated metal particulate identical to that presently claimed, i.e. an aluminum flake coated with transition metal oxide coating and metallic substrate of steel (Mayston et al., paragraph [0045]) identical to that used in the present invention (See paragraph [0071] of present specification), the colour of the polymer-based overlay layer of Mayston et al. in view of Matzdorf et al. would intrinsically be visually discernible from a colour of the metallic substrate.
Regarding claims 5 and 6, Mayston et al. in view of Matzdorf et al. teaches wherein the polymer- based overlay layer includes from 15 to 30 vol% of surface treated metal particulate (Mayston et al., paragraph [0026]). It is noted that Mayston et al. discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Mayston et al. overlaps those amounts claimed, respectively, it is clear that Mayston et al. meets the ranges as presently claimed, absent evidence to the contrary.
Regarding claim 8, Mayston et al. teaches wherein the plurality of aluminium flakes are surface treated aluminium flakes having a particle size from 0.5 to 10 µm (paragraph [0027]). Although there is no explicit disclosure that the particle size is an average particle size, it is clear that the average particle size would necessarily overlap the D50 size presently claimed.
Regarding claim 9, Mayston et al. in view of Matzdorf et al. teaches wherein at least one of the first type of surface treated metal particulate and the second type of surface treated metal particulate includes an oxidation layer (Matzdorf et al., paragraph [0025]). 
Regarding the phrase “controlled oxidation”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mayston et al. in view of Matzdorf et al. meets the requirements of the claimed surface treated metal particulate, Mayston et al. in view of Matzdorf et al. clearly meets the requirements of present claims.
Regarding claim 10, given that the metal powders disclosed by Mayston et al. are coated with coating comprising chromium oxide and/or zirconium oxide disclosed by Matzdorf et al., Mayston et al. in view of Matzdorf et al. teaches wherein at least one of the first type of surface treated metal particulate and the second type of surface treated metal particulate includes a metal oxide coating disposed on a surface of the surface treated metal particulate.
Regarding claim 24, Mayston et al. in view of Matzdorf et al. teaches wherein the coloured transition metal oxide coating includes chromium oxide (paragraph [0025]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mayston et al. (US 2007/0297704) in view of Matzdorf et al. (US 2013/0168612) and further in view of Kachoosangi (US 2015/0125101).
Mayston et al. in view of Matzdorf et al. is relied upon as disclosed above.
Regarding claim 22, Mayston et al. teaches metal powder including aluminum flakes (paragraphs [0021]-[0023]) but fails to explicitly disclose surface treated metal particulate including aluminium oxide and aluminium hydroxide.
However, Kachoosangi teaches a sliding bearing for an engine comprising a plastics polymer-based composite layer on a steel substrate (See Abstract, paragraphs [0002] and [0071]), wherein the composite layer comprises aluminum powder/flakes (paragraphs [0057]-[0062]), wherein alumina film, i.e. aluminium oxide, is formed on the surface of the aluminum flakes and provides enhanced wear resistance (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art to include an alumina film on the surface of the aluminum flakes of Mayston et al. in view of Matzdorf et al. in order to enhanced wear resistance.
Regarding claim 23, Mayston et al. teaches metal powder including aluminum flakes (paragraphs [0021]-[0023]) and Matzdorf et al. teaches wherein the coloured transition metal oxide coating includes chromium oxide (paragraph [0025]) but fails to explicitly disclose a first type of surface treated metal particulate having an oxidation surface layer.
However, Kachoosangi teaches a sliding bearing for an engine comprising a plastics polymer-based composite layer on a steel substrate (See Abstract, paragraphs [0002] and [0071]), wherein the composite layer comprises aluminum powder/flakes (paragraphs [0057]-[0062]), wherein alumina film, i.e. aluminium oxide, is formed on the surface of the aluminum flakes and provides enhanced wear resistance (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art to include aluminum flakes with an oxidation surface layer in Mayston et al. in view of Matzdorf et al. in order to enhance wear resistance.
Regarding the recitation of “controlled oxidation”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Mayston et al. in view of Matzdorf et al., Kachoosangi, and Schmid et al. meets the requirements of the claimed oxidation surface layer, Mayston et al. in view of Matzdorf et al., Kachoosangi, and Schmid et al. clearly meets the requirements of present claims.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mayston et al. (US 2007/0297704) in view of Matzdorf et al. (US 2013/0168612) and further in view of Grüner et al. (US 9,127,165).			
Mayston et al. in view of Matzdorf et al. is relied upon as disclosed above.
Regarding claim 28, Mayston et al. fails to explicitly disclose surface treated metal particulate having a coloured transition metal oxide coating as claimed.
However, Grüner et al. teaches an anti-fouling coating comprising a plate-shaped aluminum oxide substrate having a copper-containing coating which may include copper oxide (See Title, col. 4, line 40-col. 4, line 21).
It would have been obvious to one of ordinary skill in the art to include copper oxide coating on the aluminum flakes of Mayston et al. in view of Matzdorf et al. in order to improve chemical and/or physical properties of the coating including resistance to environmental influences such as moisture, solar radiation, UV resistance, etc. or to mechanical influences, for example scratches, etc. (Grüner et al., col. 10, lines 5-10).
Allowable Subject Matter
Claims 14, 16-17 and 25 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite metal particulate “includes” a surface treated metal particulate, claim 14 to recite limitation from cancelled claim 26, and claims 23 and 25 to overcome 35 USC 112(b) rejection of record. Applicant also added new claims 27-28 and cancelled claim 11.
With respect to the 35 USC 112(a) rejections of record, the rejections have been withdrawn.
With respect to claim 1, Applicant argues that Matzdorf relates to a coating that is resistant to corrosion, various chemicals, and the weather, such as for naval aircrafts that are exposed to seawater, acid-forming gases, and fossil fuels while Mayston relates to a sliding layer for bearings (e.g., crankshaft journal bearings) which should have good frictional properties, wear resistance, the ability to embed dirt particles, the ability to accommodate misalignment of components, etc. Therefore, a skilled artisan would not have been motivated to coat the metal powder mixture of Mayston with the semi-conducting particle coating of Matzdorf "to provide corrosion resistance" as alleged in the Office Action. Stated alternatively, the mere fact that references can be theoretically combined does not render the resultant combination prima facie obvious.
However, Mayston does explicitly disclose the need for corrosion resistance. Attention is drawn to paragraphs [0008], [0012], and [0018] of Mayston which discloses the desire for the bearing materials to be resistant to chemicals as well as the desire to maintain frictional properties and wear resistance of the bearing material. These factors are related to the corrosion resistance as taught by Matzdorf. Further given that Mayston discloses identical metal substrates as those used in Matzdorf (metal substrates comprising steel or aluminum, See Mayston paragraph [0042] and Matzdorf paragraph [0024]) having a coating comprising identical metal particles of aluminum, copper as those also described in Matzdorf (See Mayston paragraph [0021] and Matzdorf paragraph [0025]), the metal oxide coating taught by Matzdorf would be suitable to impart corrosion resistance to the metal particles of Mayston.
With respect to claims 5-6, Applicant argues that the Office Action assumes that the recited wt% is necessarily taught by Mayston because it is overlapped by the disclosed vol% of metal powder in the overlayer layer of Mayston. The Office Action has not provided factual support or evidence to "make clear that the missing" wt% of metal powder in the overlay layer of Mayston is necessarily present as required by MPEP §2112(IV).  Applicant provided a detailed exemplary calculation in the previous Response of March 10, 2021 illustrating that a compound having a specific vol% of a component does not necessarily describe or suggest that the compound has an equivalent wt% of that same component.
However, while Applicant provided an example hypothetical calculation in the previous response, Applicant has not provided calculations for the instant case to show that the amount disclosed by the cited prior art would not necessarily meet the presently claimed range. As previously stated, while it is agreed that wt% and vol% are different, given that the cited prior art discloses amounts that overlap that presently claimed and further discloses polymer-based overlay layer comprising mainly polymer and metal particulate as presently claimed, the Examiner’s position remains that the vol% as disclosed by the cited prior art would overlap the wt% as presently claimed, absent evidence to the contrary.
With respect to claim 23, Applicant argues that neither Mayston nor Matzdorf describes or suggests metal particles having a controlled oxidation layer.
However, it is agreed Mayston and Matzdorf do not disclose a controlled oxidation surface layer which is why Kachoosangi is used to teach the claimed limitation. Further, note that while Matzdorf does not disclose all the features of the present claimed invention, Matzdorf is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely wherein the metal particulate is a surface treated metal particulate, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787